Earl Warren: Number 12 Northwestern States Portland Cement Company versus State of Minnesota. Mr. Maun.
Joseph A. Maun: Mr. Chief Justice, and members of this Court. This case involves that the validity of a portion of the Minnesota state income tax law under the provisions of the Commerce Clause and the Fourteenth Amendment to the Constitution of the United States. Probable jurisdiction was noted by this Court on January 6th of this year. The appellant here is a cement manufacturer with his plant and place of business at Mason City, Iowa. It maintained one sales office in the State of Minnesota which was occupied under a lease and paid for out of Mason City. It owned no real estate in the State of Minnesota and its only personal property was such as was necessary to run the sales office, consisting of desk, two typewriters and some filing cabinets. Its salesmen had automobiles in the State of Minnesota. The office consisted of two small rooms, some material, advertising material and that is all. During the years which are involved in this proceeding the appellant had at the most six employees and I say at the most because it extends over a period of years. Two of these employees and the secretary worked out of the Minneapolis office, the rest of the salesmen worked out of their homes throughout the State of Minnesota. All employees were hired by supervisory personnel in Mason City, Iowa and no employee in the State of Minnesota had any authority to hire or fire any other employee or had anything whatever to do with the fixing of wages. The Minnesota office was used for the forwarding of orders that customers sent in and a place out of which the two salesmen in Minneapolis could work. These orders when they came into the Minneapolis office were transmitted directly to the Mason City office in Iowa. Credit extensions and collections were handled exclusively by the home office. No salesmen had any authority to handle such matters. All claims for adjustment were handled directly by the Mason City office. No employee in Minnesota had any authority to do that. All cement was invoiced and by shipped by rail from the home office at Mason City directly to the purchasers who were located in the states of Iowa, Minnesota, North and South Dakota and Wisconsin. Price quotations were sent directly to the customers from the home office and all changes in price were authorized only by the Mason City office. Prices were quoted at the mill site, FOB Mason City, although the freight was added for the convenience of a customer. Now Minnesota has taken a position that part of the income earned by this taxpayer is taxable by Minnesota. Upon Northwestern's refusal to file returns, the Commissioner of Taxation for the State of Minnesota prepared the returns himself. He prepared them for the years 1933 through 1948. 1933 was a year in which Minnesota adopted its income tax law. When the taxpayer refused pay to these taxes disclosed by these returns, the state of Minnesota in 1953 commenced this action to collect these taxes. In preparing these returns, the Commissioner of Taxation used what is known as a three factor formula equally weighted, that is the ratio of the taxpayer's shipments into Minnesota, to its shipment replace or sales, the ratio of the taxpayer's property in Minnesota to its property everywhere, and the ratio of its wages paid in Minnesota to its wages everywhere. Now the income taxes, interest and penalties which were demanded as a taxpayer and which the trial court adjudged were payable for the years in question amount to somewhat over $100,000. The Supreme Court of Minnesota in a five to two divided opinion upheld the action of the trial court. Now the Minnesota income tax is what is sometime known as a second structured tax, there is two sections to it. The first section provides that an excise tax shall be laid up on the privilege of the domestic corporations for the privilege of existing as a corporation for any part of a year and upon look -- foreign corporation doing a local business. The second section or structure and that's the one we are involved here provides that there shall be an annual tax laid up on foreign corporations doing an interstate or foreign business within the state of Minnesota or both. Now, the regulations promulgated by the Commissioner of Taxation for the State of Minnesota, under this particular act, provides flatly that the section requires the imposition of a tax upon the net income from interstate commerce. There is no pretense that there is any local activity. Had there had been any intrastate activities, this levy would have been made under the first structure of this tax, not the second. Both taxes are measured in exactly the same manner. The Minnesota Supreme Court held that the tax was not an excise tax, it was not a franchise tax, it was a not a privilege tax. It said that it was a general income tax. It did not indirectly define what it meant by a general income tax. Now I'll address myself first perhaps to the due process aspect of this matter.
Felix Frankfurter: Before you go on may I ask this, (Inaudible) you said that Section 2 is invalid in its entirety and not because of its application to the particular fact of this case?
Joseph A. Maun: I say that this did not involve either personal question at all. It's invalid in its entirety, as a direct tax upon interstate commerce.
Felix Frankfurter: You said because insofar as I understood you to say, insofar as Minnesota has power to levy a tax on the doings of a corporation engaged in interstate commerce, it would fall under the -- it would be -- it's an incident imposed by Section 1, and the circumstances of the Section 2 never can be satisfied.
Joseph A. Maun: I don't see how it can ever satisfied.
Felix Frankfurter: I wanted to know if is that's your position.
Joseph A. Maun: That is right.
Felix Frankfurter: All right.
Earl Warren: May I ask if the state of Iowa taxes all of the interstate commerce of this company?
Joseph A. Maun: No it does not.
Earl Warren: It does not.
Joseph A. Maun: That is right.
Earl Warren: Just that that is in the State of Iowa.
Joseph A. Maun: It's in six states, I would say that again you get into Your Honor of whether or not you have the same deduction and that sort of thing, based on what the Minnesota law is, it wouldn't be true, and now Wisconsin we get into there and they don't permit a federal deduction, so we get into different concepts of what constitutes income, but based on the Minnesota formula Iowa does not. Now first of all, as we probably know that due process may have a threefold impact on taxes of this nature. First we get into the question of what we might call procedural due process of whether there can be in personam jurisdiction over this taxpayer. Now -- and then we get into the question of legislative jurisdiction over the subject matter of the tax and thirdly assuming those two aspects ever are satisfied, the question of whether there is due process in the apportionment factor. Now we believe that in this case that Minnesota does have jurisdiction in personam over this taxpayer and that's not the issue before this Court, I think based on the International Shoe Company case against Washington where it provided that they needed only such notice as will satisfy the requirements of substantial justice, bearing fair play that there is jurisdiction as far as procedural jurisdiction over this taxpayer. We contend, however, if Minnesota does not have jurisdiction over the subject matter, so as to able it to impose a tax upon the income of this company, it would seem that if Minnesota does have jurisdiction over the subject matter, then probably we would never reach the question of whether this tax violates the Commerce Clause. Although this Court has observed in some of it's prior decisions that the conceptions of due process in Commerce Clause is they related to validity of tax statutes, sometimes overlap, they are still not identical and we should sharply distinguish them. It would certainly appear that Minnesota has any jurisdiction at all to tax here then it must be, because it can subject interstate commerce itself to income tax because that is the only subject matter within the boundaries of the State of Minnesota. Here the trial court itself followed that the only activities of this company carried on within the State of Minnesota were an integral part of interstate commerce and all of its revenues were produced from interstate commerce. Now time and time again, this Court has said that the solicitation of orders, together with such acts as maybe in furtherance thereof does not provide the local incidence of operation, which ables a state to tax a foreign corporation, but should in all other respects stays at home. The reason for this of course is that solicitation, is an essential ingredient of interstate commerce itself, and this fundamental concept of course was first pronounced by this Court in early case of Robbins against Shelby County Taxing District. In more recent cases this question of due process of a state with relation to other kinds of taxes has risen many times. In Miller Bros., the Court will remember against the State of Maryland, this Court stuck down the Maryland excise tax on the use, storage of consumptions of articles of commerce insofar as Maryland attempted to impose the responsibility of perfection. It was in – and there the solicitation part took (Inaudible) of radio and newspaper advertising and this Court there pointed out that although its decisions were not always clear, and to the reason for the invalidity of these taxes, the principle remained that due process always required some definite link, some minimum connection between the state, the person, the property and the business, which it sought to impose a tax upon. So we may ask ourselves here, what local incidents are taxable events in Minnesota? This company ships 48% of its product into Minnesota and certainly if that fact is to become a basis or a subject matter of a tax, then a totally new concept would have been annunciated. The theory of the Minnesota Supreme Court was that the volume of shipments was so substantial that such commerce in fact became localized, and thus separated from the free flow of commerce. No attempt was made by that court to define the precise buy-in necessary to affect this localization. In other words, under the theory, the Minnesota Supreme Court, the quantity of the shipment is critical. However, this Court will notice as a matter of contrast, that in a case immediately to follow this one, the Georgia case, the State of Georgia argues that it's the quality of the connection between the state and the foreign corporation that is important. And of course the reason the State of Georgia argues that is because in their case, less than 1% of that company's business was shipped in the state of Georgia. Now it would seem that neither quality nor quantity, nor regularity, could really turn interstate commerce into something that it actually is not. Now under the decisions of this Court, had this taxpayer been engaged in some intrastate activity, then such activity in and of itself might have been used as a springboard upon which to base the tax. For instance, if this taxpayer had a plant in Minnesota there would be no problem of jurisdictional due process. That was the situation in which this Court upheld levy in the Wisconsin income tax, in the case of the United States Glue Company. There the taxpayer was a domiciliary of Wisconsin and it had a manufacturing plant there, and it did a large intrastate business. The only question there was whether the statute violated the Commerce Clause, not the Due Process Clause because the substantive due process was well satisfied, and that is found in many of the cases of this Court, such as International Harvester against Evatt, Ford Motor Company against Beauchamp, West Publishing Company against McColgan, and Butler Brothers against the same Commissioner, but none of those cases was jurisdictional due process involved were there were local events. Such cases are no different. In those situations where this Court has time and time again upheld ad valorem property taxes, even though the property was used exclusively in interstate commerce. In every such instance, however, intrastate activities did exist. Similar are those cases where gross earnings taxes upheld in lieu of an ad valorem property tax. Now in Shaffer against Carter, the right of the State of Oklahoma to tax the income of a non-resident from business carried on in Oklahoma was upheld. In doing so this Court reaffirmed the doctrine, first pronounced by Justice Brewster in the Michigan Central Railroad Company case, that the only possible subjects of any tense, are persons, property and business. In the Miller Bros. case this Court again reaffirmed that principal and necessarily then the power of taxation, from a substantive jurisdictional standpoint is limited to those three subject matters, persons, property and business. The Oklahoma tax upon a non-resident was upheld because the business was in Oklahoma. Under on the same theory this Court has upheld tax levied on rental income received from real estate by a New York resident, even though the real estate was located with -- out of the state of New York. There again the subject matter was the privilege or domiciled residents of the person. It was not upon the real estate located outside of the State of New York. So too in (Inaudible) against the State of Mississippi, this Court held, and I think properly so, that Mississippi could impose an income tax, upon all of the earnings of a resident, wherever those earning were earned. The reason for it is that the subject matter of the tax was within the State of Mississippi, and in answer to Chief Justice's question, Iowa under that case could impose a tax because it's a domiciliary state upon 100% of income of this company. But the tax in those cases is not upon income as the subject matter, it is upon the subject matter and it is measured by the income. In all of those instances, you will find that the state has put some benefits, it has given some protection, it's afforded some privileges, not arising out of the federal constitution itself. Now if we try to analyze what tax is we find that it has three matters -- sorry three elements. First it has a subject matter, secondly it has a measure and third it has a rate. Now in the Shaffer case the subject matter was said to persons, property and business. Legislative requirement of jurisdiction of due process applies only to the subject matter of a tax. Once they have satisfied that, the measure and the rate become unimportant. Where the subject matter is clearly defined, we have no -- we do not have much trouble with the application of due process from a substantive point of view. But we must recognize that modern day taxes have become so refined that it is often difficult to differentiate between the subject matter of the tax and measure which the tax employs.
William O. Douglas: What is the incidence of taxes in --
Joseph A. Maun: I say the only possible instance could be interstate commerce, which is invalid incident.
William O. Douglas: Has the Supreme Court of Minnesota spoken specifically on that, what the incidence is?
Joseph A. Maun: They merely define it Your Honor as being a general income tax, and they said the systematic and regularity of solicitation localized the business because of the volume of shipments into the state.
William O. Douglas: If they didn't pay it would they lose their license? Are they authorized to do business in --
Joseph A. Maun: They are not authorized to do business in the State of Minnesota.
William O. Douglas: Could they be required to --
Joseph A. Maun: Minnesota Supreme Court specifically held that carrying on this business within the state was not a condition precedent -- I mean the payment of the tax was not a condition precedent to carrying on this interstate commerce.
William O. Douglas: If they didn't pay, could they be out of the state --
Joseph A. Maun: Well they are not in the state in the sense that they are not part --
William O. Douglas: Could their sales (Inaudible)
Joseph A. Maun: I would doubt that they could.
Felix Frankfurter: Anything to levy the tax on in?
Joseph A. Maun: There is nothing in Minnesota that could levy to tax upon, unless it be some accounts receivable and (Inaudible)
Felix Frankfurter: We're troubled about this petition merely out of respect for the decision of Supreme Court of Minnesota. There is no sanction behind it.
Joseph A. Maun: No sanction except under the full faith and credit clause it could be quite good in the State of Iowa.
Felix Frankfurter: Well, it all depends whether there was -- in Iowa with respect to judgment, it ought to be respected.
Joseph A. Maun: Well we --
Felix Frankfurter: I'm not suggesting you shouldn't. I just want to -- the question put my brother Douglas --
Joseph A. Maun: Yes, that's my preface. We think under the International Shoe Company case that Minnesota has Jurisdiction --
Felix Frankfurter: Jurisdiction?
Joseph A. Maun: -- in personam.
Felix Frankfurter: (Inaudible)
Joseph A. Maun: Served that is right.
Felix Frankfurter: That's a different question.
Joseph A. Maun: That's right, very different question.
William O. Douglas: So there is no sanction inside the -- that Minnesota could apply to?
Joseph A. Maun: No sanction except the sanction of money.
William O. Douglas: That's conceded (Inaudible)
Joseph A. Maun: Oh yes, that is conceded here.
William O. Douglas: The only force that this judgment has (Inaudible)
Joseph A. Maun: In question, yes.
Earl Warren: There is no question about this tax if it was a Minnesota corporation you say.
Joseph A. Maun: Oh, no then we would have satisfied the question of due process and commerce.
Earl Warren: Yes, is there any, is there any question of discrimination here between intrastate and interstate.
Joseph A. Maun: Well I think when we get to the Commerce Clause, there is no question in my mind at least that any time you tax interstate, pure interstate commerce that you have subject it to the possibility of multiple taxation, undue burden on intrastate commerce can never possibly be subjected to.
Felix Frankfurter: I wonder why you get at the Commerce Clause by the indirection of Due Process Clause. You said two minutes ago the only thing that would just effect is interstate commerce and you also indicated they couldn't pass on interstate commerce, so why isn't that the way to get out of it?
Joseph A. Maun: Well there is always a question of which ones of these comes first. I always -- it seems to me -- at least I deem that if you don't have jurisdiction in the first place then there is no use discussing the next matter and to my notion Minnesota doesn't have jurisdiction in all of these --
Felix Frankfurter: Minnesota jurisdiction because it attaches to commerce. It has jurisdiction for certain purposes as you agree.
Joseph A. Maun: That is right.
Felix Frankfurter: It has jurisdiction under the International Shoe case for certain purposes.
Joseph A. Maun: That is right Your Honor.
Felix Frankfurter: It does have jurisdiction in any sense, it could have any meaning because it tackles up and it doesn't belong to it i.e. interstate commerce.
Joseph A. Maun: That is right.
Felix Frankfurter: That is your argument.
Joseph A. Maun: That is right. Now as I am pointing out, there are sometimes often -- differentiate between these modern concepts of taxation.
William O. Douglas: Well before you go there, then this -- what do you say this case would be quite different than from the Spector case?
Joseph A. Maun: Well just unless you -- this Court desires to emphasize greatly the question of labels, the incident of the tax and all that is exactly the same and the impact --
William O. Douglas: The influence of the tax in Spector case was only a franchise of the corporations?
Joseph A. Maun: The Connecticut courts held that incident of the tax was the privilege of carrying on the business in that state, and there is no question about that and --
William O. Douglas: That was relied upon by this Court.
Joseph A. Maun: And this Court followed it explicitly. What this Court would have done is not the Spector had not (Inaudible) known?
William O. Douglas: In the Spector case if the tax hadn't been paid they could have been barred from crossing the state, their interstate.
Joseph A. Maun: Of course there we had no question of the, of substantive due process or legislative jurisdiction because --
William O. Douglas: They thought the interstate commerce.
Joseph A. Maun: Yeah they were called by to do business within the state of Connecticut, we are not.
William O. Douglas: Well it can't be that they have greater power by a state to tax a corporation exclusively on interstate commerce when it doesn't even enjoy the privilege of doing business in the state then -- it doesn't even have that much for the state. I don't see why you – I frankly don't follow the metaphysical argument, you first have to create -- satisfy a due process before you go over to commerce?
Joseph A. Maun: Well I feel there maybe an error that if there is no due process over this company at all, then clearly this thing has to be sent back and reversed because the question was raised and of course with --
William O. Douglas: And that's the holding often to the interstate commerce?
Joseph A. Maun: That is right, yes. I claim it violates both, question in my mind.
William O. Douglas: But I still don't see how this reaches the interstate, how this cripples these, interferes with the performance of an interstate function if there is no --
Joseph A. Maun: Well --
William O. Douglas: -- action that the state of Minnesota can take against --
Joseph A. Maun: If Iowa and under the decisions of this Court, unanimous decisions in the (Inaudible) case can tax a 100% income of this company, and if this Court in this series of cases have laid down a rule that Minnesota can also tax and only Wisconsin can tax and North and South Dakota can tax, there remains a question that interstate commerce is going to be subjected to moldable version that you can't possibly subject a corporation to the state all within the confines and boundaries of one state. This can't be done as a practical physical matter.
Felix Frankfurter: How much does this tax amount in dollars and cents?
Joseph A. Maun: For the years in question?
Felix Frankfurter: Yes.
Joseph A. Maun: It's about 102,000.
Felix Frankfurter: A year, a year?
Joseph A. Maun: 13 years it runs all the way from a few thousand dollars to five, six, seven --
Felix Frankfurter: And you are -- are you arguing that Minnesota can't pass a statute which says the corporation that does no local business in Minnesota would then (Inaudible) to get interstate sales shall pay each year $5000, could Minnesota pass such a statute?
Joseph A. Maun: I say they cannot I think --
Felix Frankfurter: Well this, is this the thing, I shall argue that's what they've done here.
Joseph A. Maun: Yes, indeed.
Felix Frankfurter: You'll have to argue that.
Joseph A. Maun: Well I am trying to aim in that direction Your Honor. Now --
William O. Douglas: Are you able to distinguish the West Publishing case in California.
Joseph A. Maun: The West Publishing Company case, the elements in that case are considerable different than they were here, of course there was a per curiam affirmance by the court, and the merits were not, I don't know whether they were considered or not, but at least they was no oral argument. The West Publishing company case, you know, were --
William O. Douglas: The per curiam decision it seemed would be fairly simple case --
Joseph A. Maun: Well in the case the, in that case they were considerable amount of intrastate activities that took place, that did not take place here. They were collections by the salesmen and there were adjustments made by their salesmen, they kept an inventory of books within the state.
William O. Douglas: But that would go to you due process, would it not?
Joseph A. Maun: That is right.
William O. Douglas: Not through your interstate commerce?
Joseph A. Maun: That is right.
William O. Douglas: I mean on the commerce point there is no (Inaudible).
Joseph A. Maun: On a commerce point case I think that the West Publishing Company case is only a commerce point case and -- but it's distinguishable or not from this case, I am not so sure, I haven't the record yet, but I do say that it was not decided on the due process states -- question. Now sometimes when it comes to analyzing an income tax, we will sometimes lose sight of the distinction between the question of the basis of the tax and the measure of the tax. And sometimes some courts have had the tendency to discuss what I think is the equitable nature of the tax and thus neglect the real question which is whether or not the subject matter of the tax itself is within the states' grasp. Exemplifying I think this type of tax is a comparison between the ad valorem real property tax which is levied on real estate as a subject, but still measured by the real estates' value and on other hand a gross earnings tax on a utilities' gross earnings as a measure, but the tax is actually on the property we'll get within the state. Now what's seen in this type of case that it would be impossible with regard to income in and of itself as a subject rather than a measure of a tax? Now the reason for this is that income is merely an abstraction which is arrived at by pre-described mathematical means. It is an artificial norm which provides a measure, but which by reason of its abstract character cannot logically provide a foundation or the subject matter of tax itself. Now most state taxes are well grounded from this stand point because normally they are up on the residences or up on the domestic aided corporation. And the result of that at sometimes have led some courts to assume that so long as the income tax is fairly apportioned, it can be applied with respect to any income which the state directs the tax at even though there's not a proper subject matter within the state to ascertain that tax. And it's for this reason that judicial reference to local activities or intrastate activities has reached a paramount significance of income tax cases. A search for a local activity represents a proper (Inaudible) such as a search for the primer essential to tax, namely a subject matter within the territorial jurisdiction of the state. Now a law, if even -- if we could look at this case from a stand point of an equitable basis and ignore for a moment the tremendous upsetting impact, if these taxes could be leveraged by every state in the (Inaudible) we might ask what benefits have been sort afforded this tax, they're equitable entitled to this tax. It argues of course this has provided a civilized and local community in which the shipments can be made, that's a right guaranteed by the federal constitution, it is argued that it provides highways. But for that it can, under decisions of this Court, levy a highway users' tax. As it says it has given the peace protection to its property but if it has it can impose an ad valorem property tax upon that property. And it is argued it didn't go in Minnesota courts, well this corporation is doing a local business and it's not qualified within Minnesota and Minnesota need not let it go into its courts. I think this case, the facts of this case bring it squarely within the decision of the Alpha Portland Cement Company case and as a matter of fact, as you read this record, it will be clear that Northwestern patterns it's business practices, so come exactly within the Alpha case and there this Court held as a matter of due process, a state may not tax property beyond its borders under the guise of taxing intrastate business, of activities carried on by Alpha in Massachusetts were greater than those here. Alpha had a bank account in Massachusetts, there was none in Minnesota. Alpha solicitors made collections, Northwestern's do not. Alpha solicitors ordinarily took orders and forwarded them. Northwestern's normally do not, they go around and they are goodwill missionaries and the orders normally go directly into the office of the company at Mason City for acceptance or rejection, the same as one aspect or element of the Northern case in Illinois. Now it has been suggested by some that each activity in interstate commerce is a taxable event, and taxes multiply only in the sense that each state taxes that which occurs within its own borders. The argument is then advanced that a tax by more than one state is not upon the same activity and therefore it's valid. If that theory is to be followed, Minnesota is free exact the tax because of solicitation, then other states to which any such commerce extends may with people rightly, of any tax on any activity. If solicitation of sales such as separate activity, it would seem to follow that sending out of agents to make purchases of raw materials would be just as much as separate activity to many commercial concerns and then take this purchase of raw materials is much more important than the sales of product. In our own state of Minnesota where our rich beams of iron ore are -- host of cheap water transportation are fast disappearing. That raw material is much more important than the question of finding a market for it. Certainly it must be conceded that each activity in interstate commerce is a perquisite to the final result. Solicitation is only one of those. There is no more justification for singling out that activity as a taxable event, than it is for separating out the natural gas that is absolutely necessary the fuel with which to produce the tremendous heat that is necessary to make this cement. Acquisition of that gas from Texas as well these had to be a separate activity of solicitation. It is more essential and by far more regular and more continuous for it is used 24 hours a day, seven day a week, everyday of the year. Now the argument has been made that the taxing of a business twice is no difference than doubling the tax. In other words, if this company is taxed in Iowa, and taxed in Minnesota, it is no different than if Iowa doubled the rate. This does not necessarily follow for the rate is doubled for intrastate business just as well. The intrastate merchant has other safeguards. First he is a part of the electorate and he can protect himself at the ballet box. Then too if a state doubles its rate its intrastate business is going be at a competitive disadvantage and therefore it's not going to economically practicable. So doubling the rate is much different than letting more than one state tax or letting five states tax and let each member double the rate.
Speaker: Is there any showing in this record that they have in fact multiple taxation in this instance?
Joseph A. Maun: There has been no specific showing in this record Your Honor.
Speaker: Well your argument is (Inaudible) is to what might happen.
Joseph A. Maun: Well if this Court lays down the rule that interstate commerce can be the subject matter of a tax is what will happen.
Earl Warren: I understood you to say it was a fact that there was no double taxation.
Joseph A. Maun: In this particular case.
Earl Warren: In this particular case.
Joseph A. Maun: Yes sir. Now we all recognize of course that in adopting the constitution these states gave up certain aspects of their sovereignty in certain specified areas and that was to regulate commerce and the power was given to this Court (Inaudible) national legislation to see whether there was a burden or interference with interstate commerce. And in addition when the Fourteenth Amendment was adopted, the states further relinquished another portion of their sovereignty by the virtue of the Fourteenth Amendment, and that was the right for them to determine themselves whether a tax such as this and in many other fields overlaps so as to interfere with our national welfare and harmony. Now the proper limitation under the Fourteenth Amendment of the exercising of the tax sovereignty of the states to subjects within their jurisdiction is as vital to the political and economic harmony of this union, as are the restrictions on state sovereignty imposed by the other sections of the constitution, including the Commerce Clause. Well this Court will be continued to be guided by the principle that interstate commerce in and of itself does not constitute a jurisdictionally sound subject matter upon which to base an income tax from a due process standard will not deprive the state of their revenue. This Court has in prior decisions chartered a course under which states can impose a tax even upon corporations carrying on interstate commerce activities. Where there are intrastate activities itself they can use that as a springboard. The states should not either through their clamor for more revenues or any theory of alleged state rights be permitted to destroy the area of free trade that Commerce Clause sort to create. We recognize that interstate commerce must pay its way, but it does pay its way and it has long been a -- certainly a well established rule by this Court that a state may not impose a charge for the enjoyment of a right granted by the federal constitution. This Court unanimously held so in Murdock against the Commonwealth of Pennsylvania where they refused to allow the license tax for the privilege of exercise of a religion on a theory that was a right granted by the federal constitution. Now the argument has been advanced that if Minnesota is not permitted to impose this tax, intrastate commerce will act as a disadvantage. Well that's not true, because under the Lawrence case Iowa can tax 100% of this income, the same as Minnesota can tax 100% of income of companies domiciled there. And this taxpayer pays all the local taxes to Iowa that Minnesota corporations pay to Minnesota. And under the series of cases which this Court handed down in the used tax cases and the sales tax cases, Minnesota could have imposed a used tax on the sale of cement in the state of Iowa. And had it done so it would have received over this period of years over half a million dollars rather than the amount of which it's seeking in this action. Now merely because Minnesota does not want to follow that constitutional avenue of taxation there is no reason why this Court should extend it a helping hand. And Minnesota like California in its brief filed amicus here cannot claim that this is a substantial source of its revenue, because it is not. Minnesota would not expect a decision either if someone had you believe that brought about the resistance to this type of taxation. Minnesota has never sought to enforce this tax. It was until 20 years after this law was adopted that Minnesota commenced this proceeding. It's obvious Minnesota has not then relied upon this as a source of its revenue.
Speaker: What was the (Inaudible)
Joseph A. Maun: Administratively Your Honor I do not know, I do know that they -- after – I think long after Spector decision they decided to mention (Inaudible). So the states haven't been relying on this and the Court will notice in supplemental record filed by the Stockham case today, the Commissioner of the State of California said that this type of income being taxed by the State of California would produce about $600,000 a year out of $210 million or one-fourth or 1% of its total tax revenues. So it is not the type of tax these states have relied upon for any of the revenues whatsoever. They haven't enforced it, and at this late stage to enforce this type of tax will create chaos among companies doing business in interstate commerce. And it's not the type of the company like a General Motors or the Ford Motor Company or General Electric that is going to be bothered if this Court upholds this kind of tax. It's a small company, doing business in one or two or three states. The large companies already have qualified to do business throughout the 48 states of this union. They are paying those taxes because they can pay an excise tax on the privilege to do business within those states. So this type of tax will only or mainly upon the small company, it's a tax the states have not relied upon for their revenue, it's a tax which of course they sought to enforce as an afterthought.
Hugo L. Black: Do you think it has materiality in connection with the question of constitutional question you raise there?
Joseph A. Maun: Justice Black I think it goes to the question whether administratively they thought this law was constitutional or not. I think the administrative interpretation of a law is, it was not unconstitutional and perhaps because of a change in administration in a local level they say, they try and see what happens. It surely would not have waited 20 years from any other theory.
Hugo L. Black: Well that's a question of state interpretation of the law?
Joseph A. Maun: Just as an administrative matter which I understand is not of course binding upon this Court.
Earl Warren: Mr. Voldness.
Perry Voldness: Mr. Chief Justice, members of the Court. The issues have been stated by counsel for a appellant, but I would like to point out a few items of fact that I think bear some stressing. The corporation concern here is in the State of Minnesota concededly for one purpose, to make money. Its activity is selling cement manufactured in Iowa to persons who buy the cement in Minnesota. Although these activities are all an integral part of interstate commerce, some of these activities are something more than that are outside of the usual idea of the flow of commerce. The corporation has salesmen who in addition to soliciting orders from perspective purchasers from the corporation contact the ultimate users of the product, architects those people who will be buying the product that cannot buy from the corporation and they quote to these people, pricing in the same manner that they quote to the dealers. They're driving for one thing of course, to enlarge the volume of their business that is by encouraging sales by their dealers who handle the products. This is specifically the sort of activity which in Northwestern Milling Consolidated Corporation, Northwestern Consolidated Milling Corporation versus Massachusetts reported in Cheney Brothers Company versus Massachusetts was held sufficient to sustain a tax and the privilege of doing a local business.
Charles E. Whittaker: Mr. Voldness, is it true that this (Inaudible) by state upon Section 290-102?
Perry Voldness: The tax is sort to be rested under the provisions of 290.03.
Charles E. Whittaker: Now if (Inaudible) doesn't what the statute says?
Perry Voldness: The state court if I might point out, construed the tax as a purely general net income tax, which was not by operative effect, legislative intent or dictionary definition, a tax upon the privilege of engaging in interstate commerce. Some of this confusion --
Charles E. Whittaker: But if you (Inaudible) there is no income?
Perry Voldness: The section applies also to residents, non-residents, the estates of decedents and to trusts. The court --
Charles E. Whittaker: Does this statute apply to one (Inaudible) doing some local business?
Perry Voldness: No.
Charles E. Whittaker: Then according to the terms of supply (Inaudible) would be barred exclusively in interstate.
Perry Voldness: I think the distinction that I would make there is that under the provisions of 290.02 a tax is imposed upon corporations doing a local business for the privilege of doing that business. 290.03 imposes a tax on residents, on non-residents, on trusts, states of decedents and on those corporations engaged exclusively in interstate or foreign commerce who are not taxable under 290.02. If this nomenclature second structure is to be applied, I think the second structure tax is the tax imposed upon the local business. Then in that sense we impose a -- if you want to call a subject to the tax is the privilege in lieu of the income tax imposed under 290.03. Now with respect to --
Felix Frankfurter: Did you cite the Cheney Brothers' case as sustaining this?
Perry Voldness: I would -- I cite the Cheney Brothers case for this proposition if --
Felix Frankfurter: Not – if you would be good enough to tell me what facts in the Cheney Brothers case are like the facts in this case --
Perry Voldness: The Cheney Brothers --
Felix Frankfurter: I could understand the general proposition better.
Perry Voldness: In the Cheney Brothers case, the tax on seven corporations, there was -- tax on seven different corporations was under consideration. With respect to Northwestern Consolidated Milling Corporation, the Minnesota corporation was operating in Massachusetts under substantially the same set of facts here, except --
Felix Frankfurter: I don't think they were the same circumstances.
Perry Voldness: -- they had salesmen in the state who solicited orders.
Felix Frankfurter: From local people.
Perry Voldness: From wholesalers and in addition they solicited orders from local people and delivered it to the wholesalers through which they sold their products.
Felix Frankfurter: So they solicited from local buyers and turned the purchases or the orders over to a local wholesaler.
Perry Voldness: In this case.
Felix Frankfurter: To whom they had served, no doubt. Now what is there analogous to that in this case?
Perry Voldness: In this case the salesmen of the appellant, contact as a regular course of business those persons who are the ultimate users of the cement, but whom the corporation would not sell, the corporation considers eligible dealers or eligible purchasers only lumber yards, building supply dealers, contractors and ready mix cement companies.
Felix Frankfurter: What I want to know is that anything in this record with which I am not familiar with --
Perry Voldness: I can --
Felix Frankfurter: -- analogous to the Northwestern case whereby in Minnesota a retail customer was solicited for his business and then this corporation, called the Northwestern States Portland Company, turned the order over to a local Minnesota resident wholesaler to fill it, what is there in this record? I don't think there is anything I just want to know.
Perry Voldness: There is and I will give you an exact reference. In fact if you would examine the record at Page 86 the testimony of Mr. Pray, witness of --
Felix Frankfurter: Page 86.
Perry Voldness: 86. We have a reference there, the contract between the seller as the dealer who handles the product, who purchases from Northwestern and the person to whom he sells the product, a reference to Exhibit 20 which is recorded at Page -- record 336, we also have testimony --
Felix Frankfurter: 336.
Perry Voldness: 336.
Felix Frankfurter: If you say (Inaudible) the future by telling you what that transcend says?
Perry Voldness: Of the fine print in the contract is of course is merely an agreement with regard to the quantity used, price and shipment of the cement, but as the testimony on Page 86 shows, this was drawn up for use by the dealer in dealing with the person, the ultimate consumer of the cement. It is to be signed by according to the exhibit would appear by two persons, by the testimony of Mr. Pray signed by all three partners.
William O. Douglas: You are saying the contractors made a mistake.
Perry Voldness: I don't know where that contract was made.
William O. Douglas: I don't know.
Charles E. Whittaker: (Inaudible) locals.
Perry Voldness: I am just pointing up an analogy, is what I have been attempting to do here. Also there is a testimony in the record that in order to increase the business of the corporation, these contacts with, shall we say non, the non-direct purchasers, that is with the ultimate consumers, was such as to require a special form for holding prices to it. And that is again on page -- record 79, the question was, “Now Mr. Pray showing you the defendant's exhibit 17, I will ask you to identify it, if you can do so and tell the court what it is?” “This is a quotation on specific work, a work that can be identified like a bar nor a bank building or a library or a bridge. It is initially used in quoting for the account of the dealer.” “What do you mean by that?” Answer, “I mean by that that the cement is going to go through the dealer and the dealer informs us as to what price he wants to sell that cement for and that is the price we quote to the contractor who is figuring this work.” “Who is this sent to?” At record page 80, “That form would be sent to a contractor.” Now I point out the Cheney case and the decision therein with regard to the Northwestern Consolidated Milling Company to point out that a situation analogous to this was sufficient to sustain a tax from the doing of a local business. But we do not contend that the tax here, we reject any contention that the tax here is imposed on the privilege of doing business. Our court held this was general net income tax and that it was a not a franchise tax, it was not a privilege tax. It is imposed clearly and simply on net income and the decisions of this Court I think will bear me out when I say the tax on net income is not a tax on the source of net income as was pointed out in Peck & Company versus Lowe, and the US Glue versus of Town of Oak Creek. Here the subject of the tax is -- the subject of the tax is the net income, if you will. True this may arise out of activities conducted within the state. Leaving the nature of the tax aside --
Charles E. Whittaker: (Inaudible) I find that clear in my mind (Inaudible) pursuant here under (Inaudible) which is imposed only upon those who have (Inaudible) exclusively in interstate business. Now it seems to me your contention was (Inaudible) that they were in fact doing out of intrastate business. Am I right or wrong about that? If they were, it's pretty simple, I would then --
Perry Voldness: The tax is imposed on all.
Charles E. Whittaker: I beg pardon.
Perry Voldness: The tax is imposed on all that is a net income tax. In the case of 290.02 however the imposition is a privilege tax or (Inaudible). That -- that applies only to corporations that are doing a local business or you might say I'll let me read this statute that would be best. “290.02, imposition of privilege tax on corporations measurement, an annual exercise tax is hereby imposed upon every domestic corporation except those included within section 290.03 for the privilege of existing as a corporation during any part of the taxable year and upon every foreign corporation except those included within 290.03 for the draft to it of the privilege of transacting or for the actual transaction by it of any local business within the state doing any part of its taxable year in corporate or organized form. Under 290.03 an annual tax for each taxable year, computed in the manner and at the rates hereinafter provided is hereby imposed upon the taxable net income for such year of the following classes of taxpayers” and it names four classes of tax payers. “Domestic corporations not taxable under 290.02 --”
Charles E. Whittaker: They are not involved here.
Perry Voldness: That's right, resident and non-resident individuals --
Charles E. Whittaker: Not involved.
Perry Voldness: -- estates of decedents --
Charles E. Whittaker: Not involved.
Perry Voldness: -- and trusts. Now when we look to the statute to determine the subject of the tax, it is clear the subject of the tax is net income. The fact that a related tax of equal weight, of equal measure, of equal burden is imposed upon the domestic corporation should be sufficient to destroy any argument that the tax imposes an unfair burden or discriminates against the foreign corporation.
Felix Frankfurter: Do I understand your answer to Justice Whittaker to be that the qualification of Section 3 (B (A) -- 3B, parenthetically shall apply in cases so on so to any taxable year to just exclusively of interstate commerce, that that qualification consists of exclusively of interstate commerce, does not qualify the taxability of subject matter under B but all you have to look at is under A, is it net income.
Perry Voldness: That's right.
Felix Frankfurter: Is that your argument?
Perry Voldness: My argument is that you have to construe the statute from the four corners to determine what is the subject of the tax? The subheadings with regard to corporations with regard to residents and non-residents are only denoting who is subject to the tax.
Felix Frankfurter: But taxes imposed on human beings, they are not imposed on things, some individuality is tax that putting aside admiralty conception. So the Section 3 (B) defined the category of the classes of taxable persons, and as I understand you in reply to Justice Whittaker when he finds out that the qualification under A the others not in country, not an issue out of a state trust and so on that that qualification is immaterial so long as you go up and see under A that is net income. That's you answer --
Perry Voldness: It's immaterial from the Commerce Clause, from the Commerce Clause portion of the argument which is hard to separate, because as long as the local corporation that is the domestic or the intrastate corporation is being subjected to the same burden there is no discrimination.
Felix Frankfurter: It isn't a question of discrimination. It's a question of legislature having said you can tax, having an effectible 3 (A) define the scope of the taxing measure, you then have a separate clause. I can write it, the legislature of Minnesota did. It has a separate one fairly relating to people both domestic and foreign and business within the year et cetera, exclusively intrastate commerce and you say that that qualification is not a limitation, is that right?
Perry Voldness: They have made classifications I think for this purpose for classifying or to pointing out in this case we are taxing the income from interstate commerce. If he is a non-resident or the resident we are taxing income from an entirely different source. Source is of material insofar as the subject is concerned.
Felix Frankfurter: But if the source is exclusively interstate commerce then a question arises that it's beyond the power of the state to determine, namely, whether they're levying upon the product of interstate commerce beyond the power of state to levy it.
Perry Voldness: Well this would be the case in all of our railroad cases where we impose a personal property tax on railroad cars, apportioned to the allocated sales, the amount of time spent within interstate. The amount paid for that tax comes from interstate.
Felix Frankfurter: (Inaudible) correct, those railroad apportionment cases are cases in which the statute explicitly taxed it, the apportioned value of the corpus of the organic railroad within a particular state for the reason that is indicated that after all that has such a permanent situs within the state, that it would be unfair not to allow the state to levy or rather the other way around it's not such an intrusion or such an burden on interstate commerce as to exclude the state, that's the theory, isn't it?
Perry Voldness: By analogy, the income tax also taxes the apportioned net income, attributable to activities within the state which benefit from the governmental services, which have been rendered.
Felix Frankfurter: Are you saying that the State Supreme Court may rewrite a tax statute to accomplish the result that a good statute could have accomplished (Inaudible) business to take the rewriting and not the words of the statute, is that what you saying?
Perry Voldness: The State of Minnesota -- the State Supreme Court has construed this statute, and I do not think that they have done any injustice to the legislative intent. I think the language is clear on its face. It is hereby to propose a tax on net income.
Charles E. Whittaker: Assume (Inaudible), the statue picks up and therein it says it does not reach it unless it is -- it consists exclusively from interstate commerce. Now that's what is relevant, because the argument you are making about transactions between a salesmen and a dealer and a contractor (Inaudible) which happens to be close (Inaudible) had to do with it, unless you are indicating that tax meant local business?
Perry Voldness: Well I'm talking about -- in that case I'm talking about activities in the due process sense.
Charles E. Whittaker: You do not contend that there was any local business being done by this petitioner.
Perry Voldness: Well I would contend that the activity of contacting those to whom he would not sell, that is in largely the business of the lumberyard dealers --
Charles E. Whittaker: As local business --
Perry Voldness: -- is the local activity.
Charles E. Whittaker: All right.
Perry Voldness: But I would also admit that, that is an integral part of interstate commerce, because he wouldn't have been engaging in it unless it paid off.
Speaker: It's not a local business, it would be sufficient to bring the corporation under the franchise tax (Inaudible)?
Perry Voldness: Perhaps.
Speaker: Really?
Perry Voldness: I don't know, I don't know what the answer is to that.
William O. Douglas: But you haven't made that contention.
Perry Voldness: We haven't made that contention, we haven't advanced it.
William O. Douglas: Minnesota has never stopped (Inaudible)
Perry Voldness: Not to my knowledge.
Charles E. Whittaker: Then it has to be exclusive (Inaudible) in your view it has to be income arising more (Inaudible) and exclusively from interstate business before this statute of which you derive reaches it?
Perry Voldness: No, I wouldn't say that it does. I would say that it's merely an attempt to group them. A resident maybe (Inaudible) no interstate business and he is taxed, a non resident is taxed --
Charles E. Whittaker: How would you deal with it without (Inaudible) that if this company were doing any local business (Inaudible) then it has subjected itself to (Inaudible). Now I am trying to know what is it you contend there was any local business done by petitioner in Minnesota, if so then what is that? If not then your law (Inaudible) income exclusively from interstate business and the fact (Inaudible) you have power to do what you did?
Perry Voldness: I would take the position that the -- the Court has held that the income was exclusively from interstate business, but its activities were all an integral part of interstate business. Now, some of these activities maybe outside the direct flow of commerce in the general sense, but they were still an integral part of the interstate business. The income was derived solely from the interstate commerce. The question in that remains is whether net income is a subject of tax which will sustain this, which will sustain the tax against an argument that it violates the interstate commerce.
Felix Frankfurter: You talk as though net income is an abstraction, net income of what?
Perry Voldness: The net income --
Felix Frankfurter: There must be a relation between the apportioned net income in interstate commerce and what may fairly be localized as local activity in relation to.
Perry Voldness: That is right. When we speak of net income we intend to only tax that net income which is fairly attributable to the activities that arise out of the Minnesota activity --
Felix Frankfurter: But then how can you --
Perry Voldness: -- or conducted within the State of Minnesota.
Felix Frankfurter: And I don't understand --
Perry Voldness: Now this is a due process.
Felix Frankfurter: Then I don't care about either of those labels, they mean nothing to me except to confuse thoughts, but when you agree to Justice Whitaker's remark and repeated it that you agree this arises exclusively out of interstate commerce.
Perry Voldness: The income. The income --
Felix Frankfurter: If it's exclusive then it can have a segregateable local incidence.
Perry Voldness: I would say that it arise exclusively from the interstate commerce, the activities of interstate commerce that are attributed to Minnesota. Certain activities are carried out in the State of Minnesota. You cannot say that they weren't carried on there. They were carried on in the state. The question is whether the tax in operation is operated to regulate interstate commerce.
Felix Frankfurter: Let me ask you this, could you -- could Minnesota, without any question of construction of a statute, that's for your cause and not for us, could Minnesota have taxed, imposed a license tax on these drummers soliciting business in Minnesota to be filled by the Iowa corporation from Iowa.
Perry Voldness: A license tax on drummers?
Felix Frankfurter: On these drummers (Inaudible)
Perry Voldness: Under the Spector, the answer –
Felix Frankfurter: What?
Perry Voldness: Under the theory of the Spector case the answer no because there is no right in the state to impose an privilege, any tax on -- directly on the --
Felix Frankfurter: Then you do the same thing by calling the product of their drumming local business?
Perry Voldness: I think that, that has been answered by this Court in Pekin Company versus Law.
Felix Frankfurter: What, in what case?
Perry Voldness: I think that, that is by this Court in Pekin Company versus Law, where it was held that a tax on income was not a tax on the source of the income. The tax of the appellant --
Felix Frankfurter: It can impose, according to our decisions it can impose on the drummer who solicits this business in Minnesota, a $10 license or a $50 license, that fee (Inaudible)
Perry Voldness: Under the decisions of this Court, yes.
Felix Frankfurter: But you say that it can impose income tax on the value of the order which he gets, is that right?
Perry Voldness: That's my position.
Felix Frankfurter: All right.
Perry Voldness: Now the attempt to bring the interstate commerce question over into due process has I think been rejected by this Court before, in International Harvester Company versus Kentucky, the Court indicated and rejected an argument that the interstate -- the fact that the activities were entirely interstate commerce is embodied those activities such that it should eliminate the corporation from service of process. And I know the argument is made that what is sufficient for service of process is not perhaps sufficient for the purpose of imposing a tax, but in International Shoe Company versus Washington, the rule is clearly laid out that if the activities which are substantially the same as in this case, were sufficient to sustain both the lawsuit and the tax under the due process. Now West Publishing Company versus McColgan follows this same line of reasoning and it is my position that West Publishing Company versus McColgan actually controls this case.
Charles E. Whittaker: But there is local difference in each of these cases. That is my point (Inaudible) incidence of taxation of local carriers. Here it seems to me you are limited to a whole (Inaudible) tax which imposes a tax only upon that which derives exclusively from interstate commerce?
Perry Voldness: The California income tax like Minnesota is purely a general net income tax.
Hugo L. Black: May I ask to see if I can get this clear, I'm not sure, you have an income tax in Minnesota.
Perry Voldness: That's correct.
Hugo L. Black: And it's written up in a such way that one part it says it shall apply to this one, and another part of it says it shall apply to this one, and another part of it says it should apply to this one, that third part is the interstate commerce. You are going on the theory the constitution does not forbid taxation of companies that are engaged in interstate commerce. And as I gather, what you are saying is, whether right or wrong, what you're arguing I want to see if it is right that this interstate -- these companies that are engaged in interstate commerce are engaged -- part of their activities are in your state, people buy it there, whether it's (Inaudible), it's shipped in there, some of it goes through local merchants as a convenience, and you are attempting to tax the net income on their receipts. Now what receipts, I want to get that, what receipts?
Perry Voldness: On net income from those that this fairly attributable under a three factor apportionment formula to the activities conducted within the State of Minnesota, there has been no question with regard to the fairness of the formula.
Hugo L. Black: I gather from what you say you are -- whether it is right or wrong, you are saying that while this phase of this tax law, this part of this paragraph refers to income from interstate commerce, that's just one designation of a part of the various types of income that you consider taxable --
Perry Voldness: That is correct.
Hugo L. Black: And we finally have to get back to the question, is whether that's a forbidden tax either under the Commerce Clause or the due process.
Perry Voldness: That is the question.
Felix Frankfurter: Would you with Chief Justice's permission be good enough to put on a piece of paper, or paint your pages but not the exact parallel on this record, or the close enough parallel, on this record, of the fact between this case and Northwestern Consolidated Milling Company case, because if this is Consolidated Northwestern Milling Company case, then I for one have those problems.
Perry Voldness: After the hearing is adjourned?
Felix Frankfurter: Pardon me?
Earl Warren: Yes after adjournment. Of course counsel may file another memorandum if he disagrees with it.
Felix Frankfurter: Mr. Attorney General don't bother arguing it just if you could, the circumstances -- you know what the question Justice Black has put to you --
Perry Voldness: (Inaudible)
Felix Frankfurter: The local conduct, so that's in way the essence of Northwestern Milling Company.
Perry Voldness: Then assuming at least for the purpose that the tax satisfies due process, we know that there are several constitutional tests that must be met with regard to the Constitution. Is there discrimination? There has been none in fact here, none has been shown, none has been alleged. Domestic corporations insofar as the ultimate tax burden is concerned are no better off than this corporation. Those corporations which engage in intrastate commerce alone are no better off than this corporation, but to sustain the appellant's contention and hold them tax free, would mean that the discrimination would be placed under domestic corporation or the corporation engaging in intrastate business, because a lot of our corporations may not go outside the state, but they would have to pay a tax, they would have to pay the cost for the services of government that this appellant receives. Now there has been a lot of talk about an income tax, but I think that everyone agrees the basically it's the most equitable, the fairest form of taxation there is. It's the only tax that I know of that is clearly based on ability to pay. Perhaps it could be even phrased in a better manner. It could be drawn so that it would more clearly reflect the ability of payer. When we look at the taxes we are familiar with, this one is designed to do one thing, to tax people on the ability to pay and I say there is one other thing that it does, it relates the benefits, protections, the opportunities and further afforded by government to something that we already recognize, dollar value. Now what better criteria for the value of the services received by this corporation than police protection, fire protection, the production or the presentation of a civilized market tender, even the net income of the corporation. Counsel for appellant has argued that after all the state of Minnesota must furnish this civilized community and this market.Minnesota does not have to furnish a market. Minnesota just cannot keep the corporation from coming in there, but that does not mean that the corporation should be free to come in and to be in plain words a freeloader.
Hugo L. Black: What do you say to his argument that Minnesota could have equalized the burden on residents and non-residents by putting this as a use tax instead of an income tax? I understood him to make that argument, if you could have done it on a used tax?
Perry Voldness: Well on a used tax of course -- I don't think that the used tax will conceivably reach the same fairness of result in the first place. A used tax isn't related to ability to pay. It isn't related to the value of the services received. It's a flat levy on each transaction.
Charles E. Whittaker: (Inaudible)
Perry Voldness: Our tax, the tax that we have here falls on our own residents in practical operation and effect.
Charles E. Whittaker: (Inaudible)
Perry Voldness: Well the -- we have an income tax in Minnesota yes.
Charles E. Whittaker: Well, I mean this tax (Inaudible)
Perry Voldness: This specific section, no but under 290.02 we also impose an income tax.
Charles E. Whittaker: Well that's not (Inaudible)
Perry Voldness: I might point out that the incidents --
Charles E. Whittaker: (Inaudible)
Perry Voldness: The legal subject of the tax in 290.02 has never been precisely pointed out by our Court. In 191 -- in Reid versus Bjornson, this is not cited in my brief, in Reid versus Bjornson, 191 Minnesota, I think at page 254, the Court points out that this maybe a property tax, it may not, they never went on to answer the question of whether it was an exercise tax or a property tax. There have been no decisions with regards to our tax except this case construing 290.03 to be not a privilege tax. Now with respect to multiplicity of burden, any idea that perhaps the taxpayer is going to be taxed on more than 100% of his income. In the first place due process requires in order to avoid reaching extraterritorial value that there be an apportionment with respect to property, that the apportionment be according to situs, with respect to net income that the same thing should apply, that there should be an apportionment according to the source of the income and this is a question of fact whether the formula in fairness does attribute to the state be proper law. Now the taxpayer can come in and show that it does not Tax in that manner. He is entitled to separate accounting and separate accounting will correctly equate, reflect and this formula will not. Now with respect to the state of domicile, the court has imposed a rule on these states that personal property must be apportioned if situs is shown elsewhere. This same principle can be used to prevent multiple burdens or a duplicity of taxation with regard to the same parts of the income, that is, of income then would not be taxed in both Iowa and Minnesota or Michigan or Minnesota. Now I think everyone agrees that interstate commerce must pay it's own way, as I've stated this tax is an income tax, is fair, is equitable, the kind of thing.
Charles E. Whittaker: That would (Inaudible)
Perry Voldness: It must pay I think for the benefits, the opportunities that it receives. Now if I had no --
Felix Frankfurter: What has it received here from Minnesota? The right of its drummers to go about and have orders placed.
Perry Voldness: It may receive police protection --
Felix Frankfurter: (Inaudible)
Perry Voldness: It received police protection.
Felix Frankfurter: For who, for the drummers?
Perry Voldness: For their drummers.
Felix Frankfurter: So why gather drummers, be likely (Inaudible)
Perry Voldness: Well I would distinguish the drummer cases, most of the drummer cases, but there a flat license fee has been imposed and that might not their relationship.
Felix Frankfurter: Well I can --
Perry Voldness: For the time that they are in the state.
Felix Frankfurter: I can understand that if the license fee was enormous, but these are small license fees, these aren't vast license fees and we strictly haven't done except in the Union Brokerage case where we worked hard to work out some special relations in the particular case.
Charles E. Whittaker: None of this comes out actually (Inaudible)
Perry Voldness: Well I really couldn't make --
Charles E. Whittaker: (Inaudible)
Perry Voldness: I wouldn't be able to answer the question.
Charles E. Whittaker: (Inaudible)
Perry Voldness: With respect to West Publishing Company a thorough opinion of course as I stated, before -- but the activities in this case, although not precisely the same, are as great in scope as the activities in West Publishing. The only distinction that I can see between the two is that instead of renting an office and paying for it in cash, they let someone use their books.
Hugo L. Black: What do you mean by that?
Perry Voldness: In West Publishing Company as I understand the salesmen let lawyers use the books that were being sold in order -- in return for some space in the office. Well, in our case we have an office that has been maintain under lease, cash is paid for it also maintained --
Hugo L. Black: Where?
Perry Voldness: In Minneapolis.
Hugo L. Black: The company has a --
Perry Voldness: Pardon?
Hugo L. Black: The Company has an office.
Perry Voldness: The company has an office that's listed in the classified directory of the St. Paul telephone book and in the classified directory of the Minneapolis book in the alphabetical section of both books, it pays an extra cost for the listing in the same book, although the Minneapolis listing comes with the --
Hugo L. Black: With reference to the brief you are going to give us, I would like to maybe bear particular in mind the statement of what the Northwestern was doing when you prepared it and I want to ask you now if it was doing -- the company here was doing these same things in Minnesota, where corporation that promote local trade and product, manufactured in another state, and sold in interstate commerce to wholesalers, maintained their local office with agents who solicited orders from local retailers and turned them over to local wholesalers who billed them and were paid by the retailer, the Court held that was taxable.
Perry Voldness: I think that's --
Hugo L. Black: (Inaudible) think is identical case.
Perry Voldness: Our Court has pointed this out, in fact the Minnesota court points to the change.
Hugo L. Black: That's the -- what you are going to prepare the brief on, that statement on.
Perry Voldness: The statement of facts.
Felix Frankfurter: Give me reference to the record that's just what I want.
Joseph A. Maun: I had no more --
Earl Warren: Mr. Maun.
Joseph A. Maun: -- Mr. Chief Justice except to comment on the Northwestern Consolidated Milling Company case, but if were going to file a memo on that, I assume that will take care of the facts of the situation there.
William J. Brennan, Jr.: (Inaudible)
Joseph A. Maun: The differences are that Northwestern Consolidated Milling Company case, the salesmen for the company went into Massachusetts. They would go from -- to be a user of cement and say why you don't buy ours -- not cement but the milling and the flour, why don't you buy our flour say a grocery store. The groceries say all right, so he had taken an order from the grocery for so many barrels or bags of flour or whatever they were in those days, and he takes that order back to a wholesaler within the state and the wholesaler would fill that order. In this case the solicitors at no time ever took an order, every order they ever took and the trial court so found was subject to a rejection or acceptance back at the home office. Surely if they encouraged a dealer to try to sell a contractor cement when a building was going to be built and the dealer would ask, well what price can I give this contractor and so they would send from Mason City, Iowa a quotation that they could use in billing them flour and giving the content -- to give the contractor, so that the contractor could bid on the particular building job or road job or whatever it was, but at no time, did they ever take an order from a dealer or from a user of cement, from one to the other and give it within the state itself, every order went back to Mason City, quotations were for the convenience of the customer, so that the customer in turn could quote to a user on perhaps a bid job, for instance a state highway job, because contractors must know the price at which they can purchase their raw materials before they put in a bid and those raw materials prices must be firm until that --
William J. Brennan, Jr.: (Inaudible)
Joseph A. Maun: That is right.
William J. Brennan, Jr.: There was never any (Inaudible)
Joseph A. Maun: That is right, in every instance, without exception.
William J. Brennan, Jr.: That's fundamentally the difference.
Joseph A. Maun: That is right, yeah.
William O. Douglas: (Inaudible)
Joseph A. Maun: That is the quotation form, yes, and that had to go back to Mason City, Iowa for acceptance or rejection, no salesmen were ever authorized to sign these forms. That is there.
Hugo L. Black: You think that would be a crucial difference (Inaudible) that paper was signed.
Joseph A. Maun: I think it's the same difference we find in the McColgan cases, where the delivery took place, in New York, here the -- order take place in Iowa, both under Minnesota and Iowa statues.